 



Exhibit 10.5
SEPARATION AGREEMENT
     This Separation Agreement (the “Agreement”) is made and entered into this
11th day of October, 2005, by and between Stewart Enterprises, Inc., a Louisiana
corporation (the “Company”) and Michael K. Crane (the “Employee”).
     WHEREAS, the Company entered into an Employment Agreement with the Employee
effective as of November 1, 2004, (the “Employment Agreement”);
     WHEREAS, the Company entered into a Change of Control Agreement with the
Employee effective as of November 1, 2004 (the “Change of Control Agreement”);
     WHEREAS, the Employee and the Company have agreed that Employee will retire
from his employment with the Company and that Employee will assist the Company
with an orderly transition, as provided herein; and
     WHEREAS, the Employee and the Company have agreed on certain benefits that
are different from those that might otherwise be provided under the Employment
Agreement.
     NOW THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:
     1. Effective Time. This Agreement shall be effective July 14, 2005 (the
“Effective Date”) following its execution and delivery by the parties hereto.
     2. Employment. For the period beginning August 1, 2005 through October 31,
2005, Employee shall continue to be employed by the Company on a full-time basis
and shall hold the title of Senior Vice President. Effective at the close of
business on October 31, 2005 (the “Termination Date”), Employee shall retire
from all positions with the Company and its subsidiaries. While employed
hereunder, the Employee’s duties shall be to assist the Company in effecting an
orderly transition from four to two divisions, to assist with strategic planning
and to perform such other duties as may be reasonably requested by the Company’s
Board of Directors or the Company’s Chief Executive Officer.
     3. Pre-Termination Compensation and Benefits. While the Employee is
employed pursuant to this Agreement, Employee’s compensation and benefits shall
remain unchanged. In particular, the Employee shall continue to receive the Base
Salary and be eligible to receive a Bonus for the fiscal year ending October 31,
2005 under the terms provided in Appendix A to the Employment Agreement.
     4. Post-Termination Payments. In accordance with the terms of the
Employment Agreement applicable to a termination by the Employee for “Good
Reason,” the Company shall pay to the Employee $300,000 (Three Hundred Thousand
Dollars), which sum shall be payable in equal semi-monthly installments over a
two-year period beginning on the first regular payroll date of the Company on or
after May 1, 2006 and continuing at such intervals as other salaried employees
of the Company are paid.

 



--------------------------------------------------------------------------------



 



     5. Post-Termination Health Insurance. Subject to the conditions described
in this paragraph 5, the Employee shall be entitled to continue to participate
through October 31, 2006 in the Stewart Enterprises, Inc. group health insurance
program on the same terms as are applicable to the Company’s executive officers.
The Employee shall be offered COBRA continuation coverage with the COBRA
continuation coverage period beginning November 1, 2006. The Company’s
obligation to provide continued health insurance coverage described herein is
subject to approval by the applicable re-insurance provider. The Company agrees
to use its best efforts to obtain such consent. In the event the Company is
unable to obtain such consent, the Company shall self-insure or shall fund the
cost of comparable insurance issued directly to the Employee.
     6. Options and Restricted Stock. The Employee’s stock options and
restricted stock shall remain in effect in accordance with their terms, it being
acknowledged that those options and restricted stock that vest in accordance
with their terms on or before October 31, 2005 shall vest as so provided, and
that those options and restricted stock that vest thereafter shall be forfeited;
provided, however, that if the Employee’s employment hereunder terminates for
any reason prior to October 31, 2005, options and restricted stock scheduled to
vest after the date of termination of employment shall be forfeited.
     7. Post-Employment Benefits. Upon the Employee’s retirement on October 31,
2005, the Employee shall be entitled to such benefits under Company benefit
plans in which he is a participant applicable to a voluntary termination of his
employment on October 31, 2005, in accordance with the terms and conditions of
such plans, including such benefits as he may be entitled to receive under the
Company’s Supplemental Executive Retirement Plan (the “SERP”), Supplemental
Retirement and Deferred Compensation Plan (the “Deferred Compensation Plan”) and
401(k) plan, except that:
     (a) for purposes of calculating Employee’s retirement benefits under the
SERP, Employee shall be credited with an additional year in age such that the
benefit, as a percentage of Final Average Pay, as defined in the SERP, shall be
35.8%, which is the SERP benefit that Employee would have been entitled to
receive had he retired on October 31, 2006; and
     (b) in order that Employee may avoid the imposition of interest and
additional tax under Section 409A of the Internal Revenue Code of 1986
(“Section 409A”), as amended, no payments shall be made to Employee under the
SERP or the Deferred Compensation Plan until the Company’s first regular payroll
date on or after May 1, 2006, but the first payment made to the Employee under
each such plan shall be equal to the total payments that Employee would have
been entitled to receive under the terms of such plans, if payments had been
made on each of the Company’s regular payroll dates from December 1, 2005
through the first regular payroll date on or after May 1, 2006.
     The additional SERP benefits provided in paragraph 7(a) above shall be
treated as an additional deferral of compensation and shall be subject to
Section 409A. The additional benefit described in paragraph 7(a) above shall be
forfeited by Employee, along with other SERP benefits, if Employee engages in
certain restricted activities in certain areas as provided in Article 9 of the
SERP. All compensation, fringe benefits, perquisites and participation in any

-2-



--------------------------------------------------------------------------------



 



bonus or incentive plan shall cease as of the date of termination of Employee’s
employment, unless otherwise specifically provided herein.
     8. Indemnity Agreement. The Indemnity Agreement dated as of December 23,
2004 by and between the Company and the Employee shall survive this Agreement
and remain in full force and effect in accordance with its terms.
     9. Effect on Employment Agreement and Change of Control Agreement. Except
as modified hereby, the Employment Agreement, including without limitation, the
nondisclosure, noncompetition and proprietary rights covenants contained
therein, shall remain in full force and effect. The Change of Control Agreement
shall terminate effective as of the Effective Date of this Agreement.
     10. Withholding. The Employee agrees that the Company has the right to
withhold, from the amounts payable pursuant to this Agreement, all amounts
required to be withheld under applicable income and/or employment tax laws, or
as otherwise stated in documents granting rights that are affected by this
Agreement.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first above written.

            STEWART ENTERPRISES, INC.
      By:   /s/ JAMES W MCFARLAND                   James W. McFarland       
     Compensation Committee Chairman     

            EMPLOYEE:
      /s/ MICHAEL K. CRANE                      Michael K. Crane           

-3-